UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K þ FOR ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended August 31, 2007 OR o TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-08454 A. Full title of the plan and the address of the plan, if different from that of the issuer named below: ACCO Brands Corporation 401(k) Plan for Certain Hourly Employees B. Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: ACCO Brands Corporation 300 Tower
